DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy J. Wall, Esq., on August 4, 2022.

Please cancel claims 24-26 and amend claim 1 as follows.

1. (Currently amended) A system for distribution transformer monitoring, the system comprising:
a distribution transformer that includes a transformer fluid tank;
wherein the distribution transformer is communicatively coupled to a monitoring unit that comprises a plurality of sensors, a sensor module, a storage module, and an analysis module, 
wherein the plurality of sensors comprises a voltage/current sensor, a fluid sensor coupled to a sensor probe, wherein the sensor probe 
wherein the sensor module is configured to receive sensor data from the plurality of sensors, wherein the sensor data comprises voltage/current data and fluid tank data;
wherein the voltage/current data is received from the voltage/current sensor and is indicative of voltage/current data output by the distribution transformer,
wherein fluid tank data is received from the sensor probe data via the fluid sensor,
wherein the fluid tank data is indicative of a characteristic within the transformer fluid tank;
the storage module to store the sensor data in an internal data storage device;
wherein the analysis module is configured to analyze the sensor data to determine generated data comprising at least diagnostics data; and
wherein the distribution transformer is configured to communicate at least one of the sensor data the generated data to a remote computing device.

Response to Amendment

This action is a response to the amendment filed by Applicant on 7/25/2022, which has been entered.  Claims 7, 17-19, 21-23, and 27 have been withdrawn/cancelled.  Claims 1-6, 8-16, and 20 are pending for examination.

	All objections and rejections are withdrawn as a result of the amendment.  The case is in condition for allowance.

Allowable Subject Matter

Claims 1-6, 8-16, and 20 are allowed.

The following is a statement of reasons for the indication of allowance.  The closest references found based on the examiner's search are:
	Avinash et al., Remote Condition Monitoring System for Distribution Transformer, 18 Nat'l Power Sys. Conf. (Dec. 18-20, 2014) (available at https://ieeexplore.ieee.org/document/7103848, last accessed Apr. 29, 2022);
	United States Patent App. Pub. No. 2015/0253362 to Louzir et al., which discloses an electrical activity sensor device for detecting electrical activity; and
	United States Patent App. Pub. No. 2017/0011612 to Jain, which discloses a system and method for monitoring and controlling a transformer.
	
However, the references taken individually or in combination neither disclose nor fairly suggest the following limitations of the allowed claims:
	in claim 1, "A system for distribution transformer monitoring, the system comprising . . . a monitoring unit that comprises a plurality of sensors, a sensor module, a storage module, and an analysis module, . . . a fluid sensor coupled to a sensor probe, wherein the sensor probe extends into the transformer fluid tank; . . . wherein the analysis module is configured to analyze the sensor data to determine generated data comprising at least diagnostics data; and wherein the distribution transformer is configured to communicate at least one of the sensor data the generated data to a remote computing device," and
in claim 11, "wherein the monitoring unit comprises a plurality of sensors, a sensor module, a storage module, an analysis module, a communication module and an internal data storage device, . . . wherein the sensor probe extends into the transformer fluid tank; . . . analyzing, by the analysis module, the sensor data to determine generated data, wherein the generated data comprises at least diagnostics data; and communicating, by the communication module, the sensor data or the generated data to a remote computing device via the communication unit,"
in combination with all other limitations.

Claims 2-6 & 8-10 and 12-16 & 20 are allowed as being dependent on claims 1 and 11, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled clearly "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164. The examiner can normally be reached 10:00a-6:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868         

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                       
8/12/2022